Peckham, J.
This order, as it now stands, strikes out entirely from the complaint certain allegations which, if the action be re*200garded as upon the judgments obtained in New Jersey, are, in any event, material, so far as the defendant is concerned who is impleaded with the defendant Wight.
Whether the allegations are relevant and material as against Wight depends upon what force is to be given to the judgments obtained in New Jersey as against him.
It may be that the defendant is right in his contention that the judgments are of no validity for any purpose whatever as against him.
The result of the order here made is to strike out what is, at all events, a material allegation against the other defendant, and to leave the plaintiff with no cause of action whatever against such defendant, assuming that his cause of action, as alleged, was one upon the judgments. We think the case is not within the proper scope of the section of the Code § 545, which allows irrelevant and redundant matter to be stricken out.
The question whether the complaint contains a cause of action, taking in all the allegations, ought to be raised either by a demurrer, or else upon a trial of the case, when evidence is offered, or at the close of the case, by a motion for a nonsuit, or in some other proper way.
Without further discussing the question, and without deciding the point as to the effect of the New Jersey judgments against defendant Wight, we are clear this is not the proper form to raise the question.
The orders should be reversed, with costs to appellant in all courts, and the motion to strike out should be denied, with ten dollars costs.
All concur.